         Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 1 of 9                                                 PageID #: 7


                                                                                                                UANiKi.LH IVi Q.UINI.AN
I, AURA I !         \XMI1TH
                                                                                                                               Admitted to the Practice
Admitted to the Practice of Law                                                                                                        of Law in Main?
in Maine and Massachusetts




                                                            white + qujnlan
                                                                Attorneys. Advocates.




                                                                 August 21, 2020




            Cumberland County Superior Court
            Heidi Bauer, Clerk
            205 Newbury Street, Ground Floor
             Portland, ME 04101


             Re:         Tonya Joy v. HOST INTERNATIONAL INC., d/b/a LINDA BEANS MAINE
                         LOBSTER CAFE



             Dear Ms. Bauer:


                         Enclosed for filing is Plaintiffs Complaint, Summaiy Sheet, and filing fee of $175 in
             connection with the above-captioned matter.


                         Please do not hesitate to give me a call if you have any questions. Thank you for your
             assistance with this matter.

                                                                                 Very truly yours,



                                                                                                                (j)
                                                                                  Danielle M. Quintan




                  WmTKK OUjHLAN, I, i.e. <52 Portland Rd.t Suite 21, Kennebunk, ME 04043 i phone: (207) 502-7484 I fax: (207) 600-1205
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 2 of 9                        PageID #: 8




                                                                      SUPERIOR COURT
 STATE OF MAINE
                                                                     CIVIL ACTION
 CUMBERLAND, ss.
                                                                     DOCKET NO. CV-20-




  TONYA M. JOY,                                    )
                                                   )
                            Plaintiff,             )
                                                   )        PLAINTIFF'S COMPLAINT AND
                 v.                                )         DEMAND FOR JURY TRIAL
                                                   )
  HOST INTERNATIONAL INC.,                         )
  d/b/a LINDA BEANS MAINE                          )
  LOBSTER CAFE                                     )

                              Defendant




        Plaintiff Tonya Joy, by and through the undersigned counsel, hereby complains against

 Defendant HMS Host, Inc. as follows:

                                         INTRODUCTION


         1.     This case arises under the Maine Family Medical Leave Act ("MFMLA"), 26

 M.R.S. § 843 etseq.


         2.     This case challenges the Defendant's unlawful interference and retaliation against

 Plaintiff in violation of the MFMLA.

                                           THE PARTIES


         3.      Plaintiff Tonya Joy ("Ms. Joy") is an individual residing in the Town of Gorham,


  County of Cumberland, and State of Maine.

         4.      Defendant HOST INTERNATIONAL, Inc., ("HMS") is a company that owns a


  large number of chain restaurants in airports, hotels, and highway rest stops internationally

  including Linda Beans Maine Lobster Cafd.




                                                   1
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 3 of 9                           PageID #: 9




                                    JURISDICTION AND VENUE

                                                                         inatory practices alleged
        5.         Venue is proper in this Court because all the discrim

                                                      HMS location at the Portland
 herein occurred in Cumberland County, at Defendant's

 International Jetport ("PWM") in Portland, Maine.

                                       STATEMENT OF FACTS

                                                                       a bartender at Linda
        6.         Ms. Joy began working for HMS in January of 2019 as

 Bean's Maine Lobster Caf6.

                                                                            .
         7.        Ms. Joy believes she performed her duties satisfactorily

                                                                          s—meaning waitstaff did
         8.        The schedule at Linda Bean's changed weekly for server

 not have set schedules from week to week.

                                                                            one week in advance on
         9.         HMS had a policy that schedules would be set and posted

  the company's intranet.

                                                                          On many occasions, the
         1 0.       However, this policy was not consistently maintained.

                                                         only physically posted on location.
  schedule was not posted on the intranet at all and was

                                                                             one night and see she
          11.       On other occasions, Plaintiff would look at the schedule

                                                          see that she was scheduled for a shift the
  was not scheduled for any shifts, and then the next day

  same day without notice.

                                                                          regarding their refusal to
             12.    In October of 201 9, Ms. Joy complained to management

                                                            .
  post the schedule a week ahead of time per company policy

                                                                             Ms. Joy is the primary
             13.     Ms. Joy explained that her elderly mother was sick, and

                                                              Ms. Joy have notice of when she is
  caregiver for her mother. This responsibility requires that

                                                             care for her mother.
  scheduled to work to enable her to arrange for alternative



                                                       2
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 4 of 9                           PageID #: 10




                                                                               the issue to Human
         1 4.     The scheduling issues continued, prompting Ms. Joy to report

                                                             to have advance notice of her
 Resources ("HR"). Again, Ms. Joy reiterated that she needed

                                                              d mother and must arrange for
 schedule because she is the primary caregiver for her disable

 alternative care for her mother while she is at work.

                                                                            to notify them of any
          1 5.    HR thanked Ms. Joy for the information and instructed her

 retaliation.

                                                                            for intermittent
          16.     At no point did anyone from HR suggest that Ms. Joy apply

  FMLA.

                                                                             io Zappazzio) began
          1 7.    After Ms. Joy reported the issue to HR, her manager (Anton

                                                                     led Ms. Joy.
  to significantly decrease the number of shifts for which he schedu

                                                                                   with HMS. Ms.
          18.      One of Ms. Joy's coworkers also experienced work-related issues

                                                                Mr. Zappazzio learned of the
  Joy provided her coworker with the information to contact HR.

                                                             er in Ms. Joy's presence; "Just
  coworker reporting her issue to HR and stated to the cowork

                                                                all have to be bad apples."
  because there's one bad apple in the bunch, doesn't mean they

                                                                              statement.
           19.     Mr. Zappazzio glared at Ms. Joy as he made the "bad apple"

                                                                                 tory.
           20.     Ms. Joy perceived this comment to be antagonistic and retalia

                                                                              le without notice.
           21.     Eventually, Ms. Joy was completely removed from the schedu

                                                                               ns that she was
           22.     Ms. Joy reiterated to management and HR on numerous occasio

                                                              notice. Ms. Joy simultaneously
  available to work any day other than Sunday—with one week's

                                                           of the fast food counters owned by
  requested to work at other HMS venues, knowing that some

   HMS had ample availability.

                                                                                    Bean's.
            23.     HMS did not schedule Ms. Joy for any additional shifts at Linda

                                                                                 venue.
            24.     HMS did not schedule Ms. Joy for any shifts at any other HMS



                                                     3
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 5 of 9                          PageID #: 11




        25.        Ms. Joy last scheduled day of work for HMS was on December 28, 2019.

                                                                                             up
        26.        HMS management specifically listed that Ms. Joy was '"unavailable to pick

                                                                           able to contact her to
 shifts" on the work schedule. Therefore, none of Ms. Joy's coworkers were

 pick up shifts.

                                                                                          income
         27.       Ms. Joy applied for unemployment given the immediate and total loss of

  even though she was not formally terminated.

                                                                                    oyment
         28.       HMS lied to Maine Department of Labor ("MDOL") during the unempl

                                                                           availability.
  fact finding, stating they stopped scheduling Ms. Joy because she had no

                                                                                       ment
         29.       Ms. Joy provided MDOL with direct communications with HR and manage

                                                                                 with only one
  to the contrary, which stated that she was available any day other than Sunday

  week's notice.

         30.       Ms. Joy requested FMLA paperwork from HMS on February 25, 2020.

                                                                                        on
          31.       Ms. Joy received correspondence from HMS regarding her FMLA request

                                                                        d access to her
  March 6, 2020. As a precursor to intermittent FMLA leave, HMS requeste

  mother's complete medical record.

                                                                                            limitations
          32.       Ms. Joy believed this request to be invasive and unnecessary, given the

                                                                          mother's medical
  on what kind of information was permissible for HMS to request from her

  provider under 29 CFR § 825.306.

                                                                                             for
          33.       On March 11, 2020, while Ms. Joy was still laid off, undersigned counsel

                                                                               explained that Ms. Joy
   Plaintiff wrote a preservation and representation letter to HMS. The letter

   was represented by counsel and would be bringing a retaliation claim.

                                                                                              § 631 .
          34.       The letter also requested Plaintiffs personnel file pursuant to 26 M.R.S.

                                                                                    Undersigned
   Defendant failed to produce the file within the 10 days provided in the statute.



                                                      4
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 6 of 9                         PageID #: 12




                                                                        response. To date,
 counsel followed up with HMS regarding the file, and again received no

 Plaintiff has been denied access to her personnel file.

                                                                                    to the
         35.      Many HMS employees were furloughed in March and April of 2020 due

                                                                       employees were asked
  COVID-19 pandemic. However, in late June or early July of 2020, many

                                                                         not provided any
  by HMS management to fill out paperwork to return to work. Ms. Joy was

  paperwork regarding returning to work.

         36,      HMS did not call Ms. Joy back to work.

                                                                                        asked Mr.
          37,     Mr. Zappazzio called Ms. Joy to inquire about her work badge. Ms. Joy

                                                                           zio stated "Well, I don't
  Zappazzio what the future looked like for prospective shifts. Mr. Zappaz

                                                                            not offered a return
  know, I heard you were suing us." Ms. Joy understood that to mean she was

  to work because she asserted her rights under Maine's FMLA.

                                                                                          primary
          38.     Plaintiff believes that she was terminated because of her duties as the

  care giver for her mother and inquiry about intermittent FMLA leave.

                  COUNT Is VIOLATION OF MAINE FMLA - RETALIATION
                                           (26M.R.S.§ 843-848)

                                                                                          of her
          39.      Plaintiff repeats the allegations contained in Paragraphs 1 through 38

   Complaint as if fully stated herein.

                                                                                    r from
          40.      The Maine Family Medical Leave Act ("MFMLA") prohibits an employe

                                                                      leave.
   retaliating against an employee who has inquired about taking FMLA

                                                                                           the
           41 .    Plaintiffs inquiry regarding FMLA qualified as protected activity under

   FMLA.

                                                                                   scheduling
           42.     In response to Plaintiffs inquiry about FMLA leave, HMS stopped

                                                                                 ment when shifts
   Plaintiff, lied to MDOL to deny benefits, and refused to reinstate her employ

   became available after restaurants reopened.


                                                     5
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 7 of 9                            PageID #: 13




        43.        A causal link exists between Plaintiffs protected activity and the adverse

 employment action taken.

        44.        Defendant did not have good- faith non-retaliatory reason for the adverse

 employment action alleged herein.

                                                                                               al.
         45.       Defendant's assertion regarding the adverse employment actions are pretextu

         46.       Defendant's actions amounted to retaliation in violation of the FMLA.

                                                                                                        d
         47.       Defendant retaliated against Plaintiff in reckless disregard for the rights containe

  in the MFMLA.

                                                                                             and is
         48.       As a result of HMS' repeated violations of the FMLA, Ms. Joy has suffered

                                                                            , compensatory damages
  entitled to damages, including but not limited to: lost wages and benefits

                                                                                    punitive
  including emotional pain and suffering, lost enjoyment of life, liquidated and/or

  damages, attorney's fees, costs and expenses.

                                                                                  in the
         WHEREFORE, Plaintiff Tonya Joy requests that the Court award her damages

                                                                             , punitive damages,
  form of lost back pay, front pay, compensatory damages, liquidated damages

                                                                                other relief afforded to
  attorney's fees, costs and expenses, equitable and injunctive relief, and all

  her by law.

                                                                    E
               COUNT II - VIOLATION OF THE MAINE FMLA - INTERFERENC
                                              (26 .R.S. § 843-848)

                                                                                                 fully
          49.       Plaintiff repeats the allegations contained in Paragraphs 1 through 48 as if

  stated herein.

                                                                                                       the
          50.       At all times herein relevant, Plaintiff was eligible and qualified for leave under

  Maine FMLA.




                                                       6
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 8 of 9                           PageID #: 14




                                                                                            Multiple
           51 .    Plaintiffs mother suffers from a serious health condition in the form of

                                                                              mobile which
 Sclerosis (MS), has no spleen, is wheelchair bound, and is not independently

 constituted serious health conditions within the meaning of the FMLA.

                                                                                             serious
           52.     Plaintiff had an ongoing need to provide care for her mother due to these

                                                                         her need to take medical
 health conditions and Plaintiff provided HMS with appropriate notice of

  leave.

                                                                                           her any
           53.     HMS interfered with Plaintiffs rights under the FMLA by failing to give

  notice of her right to take full and/or intermittent leave under the FMLA.

                                                                                         for taking a
            54.    HMS retaliated against Plaintiff by taking adverse action against her

  medical leave of absence.

                                                                                              f under
            55.    HMS recklessly, knowingly, and/or willfully discriminated against Plaintif

                                                                          leave expired.
  the FMLA for taking medical leave by firing her soon after that medical

                                                                                              and is
            56.     As a result of HMS' repeated violations of the FMLA, Ms. Joy has suffered

                                                                             , compensatory damages
  entitled to damages, including but not limited to: lost wages and benefits

                                                                              's fees, costs and
  including emotional pain and suffering and lost enjoyment of life, attorney

  expenses.


                                                                                           retaliation,
             57.    For all of the reasons stated in Count I above, unlawful interference,

                                                                            ments Law has
   and discrimination in violation of the Maine Family Medical Leave Require

   occurred.

                                                                              damages in the
             WHEREFORE, Plaintiff Tonya Joy requests that the Court award her

                                                                             s, punitive damages,
   form of lost back pay, front pay, compensatory damages, liquidated damage

                                                                             all other relief afforded to
   attorney's fees, costs and expenses, equitable and injunctive relief, and

   her by law.



                                                       7
Case 2:20-cv-00407-DBH Document 1-1 Filed 10/30/20 Page 9 of 9                            PageID #: 15




           COUNT III - VIOLATION OF THE MAINE PERSONNEL FILE LAW
                               (26 .R.S. § 631 et seq.)


         58.     Plaintiff repeats the allegations contained in Paragraphs 1 through 57 ofher

 Complaint as if fully stated herein.

         59.     Defendants failed to make Plaintiffs full personnel file available within 10 days

 of request, in violation of the Maine Personnel File Law.

         60.     For violation of Maine's Personnel File Law, a civil forfeiture up to $500 may be

  imposed, along with costs of suit, reasonable attorney's fees, and injunctive relief.

                                                                                forfeiture
         WHEREFORE, Plaintiff Tonya Joy requests that the Court award her civil

                                                                                 and all other relief
  damages, attorney's fees, costs and expenses, equitable and injunctive relief,

  afforded to her by law.

                                        JURY TRIAL DEMAND

                                                                                          the laws
          Plaintiff Tonya Joy hereby demands a jury trial on all matters so triable under

  and Constitution of the United States and the State of Maine.




          Dated at Kennebunk, Maine this 2fficiay of August 2020.




                                                 b?
                                                 Laura H. White, Bar No. 4025
                                                 Danielle M. Quinlan, Bar No. 5480
                                                 Attorneys for Plaintiff
                                                 WHITE & QUINLAN, LLC
                                                 62 Portland Rd., Suite 21
                                                 Kennebunk, ME 04043
                                                 (207) 502-7484
                                                 lwhite@whiteandquinlan. com
                                                 dquinlan@whiteandquinlan.com




                                                     8
